Citation Nr: 1644120	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-41 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for otitis media, to include as secondary to service-connected disease or injury.

2.  Entitlement to an increased rating for hearing loss disability rated as 30 percent disabling prior to February 17, 2012, and as 50 percent disabling from February 17, 2012.

3.  Entitlement to an extraschedular rating for hearing loss disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1970.  He was medically separated from service during basic training due to medical conditions and physical defects, to include severe chronic, bilateral hearing loss.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska and Salt Lake City, Utah, respectively.  RO jurisdiction presently resides with Anchorage, Alaska.

The Veteran testified before the undersigned at a Travel Board hearing held in July
2011, the hearing transcript is of record.

The February 2009 rating decision, mentioned above, increased the Veteran's disability rating for his bilateral hearing loss disability from 20 percent to 30 percent, effective September 16, 2008, which was the date that the Veteran withdrew a pending notice of disagreement and filed a new claim for increased rating.  Thereafter, a September 2012 rating decision increased the rating to 50 percent, effective February 17, 2012.  Despite the actions of the Agency of Original Jurisdiction (AOJ), the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

These matters were remanded by the Board in September 2011 and March 2015.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A physical examination at the time of entrance into service included a diagnosis of chronic right ear otitis media and ongoing left ear symptoms resulting in scarring of the left tympanic membrane, for which the Veteran currently was asymptomatic.

2.  An increase in the severity of the Veteran's pre-service chronic otitis media and related ear problems during service has not been demonstrated and such disability was not aggravated by a service-connected disease or injury.

3.  Prior to December 14, 2011, audiometric examinations corresponded to no greater than a level VI hearing loss for the right ear and no greater than a level VII hearing loss for the left ear.

4.  From December 14, 2011, audiometric examinations correspond to no greater than a level VIII hearing loss for the right ear and no greater than a level VIII hearing loss for the left ear.

5.  The Veteran has not required frequent hospitalization for his service-connected hearing loss disability and there is no indication in the record that the average earning capacity impairment from the hearing loss disability is in excess of that contemplated by the currently assigned rating.

6.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Pre-existing otitis media was not aggravated by service or service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2015).

2.  The criteria for a 50 percent rating from December 14, 2011, to February 17, 2012, for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

3.  The criteria for a rating greater than 30 percent prior to December 14, 2011, and greater than 50 percent from December 14, 2011, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, DC 6100, 4.86 (2015).

4.  The criteria for an extraschedular rating for hearing loss disability have not been met.  38 C.F.R. § 3.321(b) (2015).

5.  The criteria for entitlement to TDIU have been met from September 25, 2008.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in September 2008, March 2009, April 2009, May 2009, and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) and VA vocational rehabilitation records also have been associated with the electronic claims file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The RO provided the Veteran multiple appropriate VA examinations.  Most recent is an August 2015 examination for the hearing loss disability claim and a June 2015 VA medical addendum opinion to the January 2012 VA examination report addressed the otitis media claim.  The examination reports are thorough and supported by outpatient treatment records.  The otitis media examination report and addendum opinion, read in concert, were based on a complete review of the claims file, interview of the Veteran, and physical examination, with a complete rationale provided for the opinions given in the June 2015 addendum.  The hearing loss examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The hearing loss examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.

Based on the association of SSA records, VA vocational rehabilitation records, VA treatment records, the multiple VA examination reports, the March 2016 extraschedular consideration by the Director, Compensation Service, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Relevant Factual Background

The Veteran initially sought induction into service in approximately August 1968; however, this was not accomplished.  Instead, the record indicates that the Veteran was hospitalized from October 4, 1968, to November 3, 1968, for recurrent right ear drainage, since age 11.  The diagnosis was chronic right otitis media and tympanoplasty and mastoidectomy were performed.  It also was recommended that the Veteran return for myringoplasty of the left ear.  The January 1970 Report of Medical Examination prior to entrance into service noted that both tympanic membranes were scarred, but both were dry and intact.  There was evidence of a healed perforation of the right tympanic membrane.  There was noted to be a history of surgery to the right ear for otitis media with perforation and drainage, but the tympanic membrane currently was intact and dry.  A contemporaneous Report of Medical History included the Veteran's report of a history of chronic otitis media and that the right ear had been surgically repaired with a tympanoplasty in November 1968.  Since that time, the Veteran denied further recurrence of pain or drainage.  As such, the Veteran was found to be qualified for enlistment.  A February 1970 service treatment record, however, included the Veteran's complaints of an inability to hear.  There was noted hearing loss on entry into service and there was similar hearing loss at present.  The Veteran reported a history of multiple pre-service surgeries for perforations of the tympanic membrane.  Following examination, the Veteran was processed for erroneous induction due to his hearing profile that existed prior to service (EPTS).  There were no noted complaints of or treatment for otitis media or associated symptoms, such as drainage, during service, including on his March 1970 Report of Medical Examination at the time of separation.  

An October 1981 VA examination report indicated that the Veteran had bilateral surgery to his tympanic membranes years ago, probably secondary to chronic otitis media.  The diagnoses included history of otitis media and plastic surgery done to tympanic membrane.

During a June 1996 VA examination, the Veteran reported a history of ear pain and drainage from 1970.  He had both tympanic membranes repaired in 1971, after which he had experienced ongoing ear pain, but no discharge.  Following examination that showed an apparent "hole" in the tympanic membrane that might represent a thinner area of the membrane and findings consistent with reduced mobility of the left tympanic membrane, the examiner recommended that the Veteran seek otologic examination and treatment.

In May 2005, the Veteran sought treatment for a 2-month history of right ear pain and drainage.  On evaluation, the left tympanic membrane was fine, but the right had a perforation.  A March 2006 private treatment record included a diagnosis of right otitis media and possible otitis externa.  He had a 1-week history of right ear pain with drainage, following an extended cold.  In April 2006, the Veteran reported a 1-week history of right ear pain and drainage.  He indicated that he had been diagnosed with otitis media in February 2006, which was treated with medication that the Veteran felt helped his symptoms.  Prior to that, the Veteran had not had otitis media.  The diagnosis was right otitis media with perforation.  In May 2006, the Veteran complained of a several day history of right ear drainage.  On examination, the right ear had clumped debris that was limiting visualization of the tympanic membrane without irrigation.  There was anterior surface skin breakdown of the canal with serous drainage.  In September 2006, the Veteran again complained of right ear pain.

A January 2007 audiology consultation included the Veteran's report of having lost his hearing aids.  He reported difficulty hearing without his hearing aids in most situations.  On examination, the eardrums were opaque bilaterally and the ear canals were dry and free of debris.  Replacement hearing aids were ordered.  A February 2007 record indicated that the new hearing aids were a comfortable fit and had good sound quality.  In February 2007, the Veteran also sought treatment for a right tympanic membrane perforation with drainage.  

An April 2007 primary care note indicated that the Veteran was wearing his left ear hearing aid, but had never been able to wear the right ear hearing aid due to recurrent ear infection.  That said, his ear drainage and infection had cleared following medication and were currently clear.  

An April 2007 VA examination included the Veteran's report of a right ear infection that had started a couple of months previously and had not resolved.  There was drainage that was dark pink in color with an odor.  He indicated that he was unable to wear the right hearing aid due to the drainage, but was able to hear because he could use the left ear hearing aid.  On examination, the eardrums were retracted bilaterally.  There was no exudate in either ear canal, but the lower portion of the right eardrum had a milky appearance and there was an odor present from the right ear.

October 2007 private treatment records documented chronic eustachian tube dysfunction and chronic otitis media with effusion.  Medical therapy had failed and the Veteran had elected to ventilate his middle ears to prevent chronic otitis media.  The procedure was performed at that time and tubes installed in both ears.

A November 2007 Psychological Evaluation for SSA benefits purposes noted that in 2006 he was working as a secretary for the State of Washington, but was having issues with substance abuse and problems with the job due to the demanding nature and difficulty hearing.  The Veteran had a poor work performance evaluation, but after explaining his hearing problems his supervisor accommodated the difficulty by emailing instructions.  The Veteran, however, was afraid that he would lose his job at any moment and ended up resigning in July 2007.

A February 2008 private treatment record included the report that the Veteran had "a long history of hearing loss since he was [] a child.  He says he went into the service and had some additional difficulties after the service and had ear surgery."  In March 2008, the Veteran reported hearing loss and difficulty understanding normal level conversations.  These problems were making it difficult to find employment.

The Veteran was afforded a VA audio examination in June 2008.  At that time, the Veteran reported that his hearing acuity seemed to have worsened in the last year and a half.  He had been let go from his job because he could not hear the phone ring or understand conversations at meetings.  The Veteran was using bilateral hearing aids, which had been fitted in March 2008.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
80
55
75
85
LEFT
60
60
70
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 92 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 74 for the right ear and 65 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III under Table VI and a VI under Table VIa for the right ear and a II for the left ear under Table VI and a V under Table VIa.  Such a degree of hearing loss warrants, at most, a 20 percent rating under Table VII.

A January 2009 VA treatment record indicated that the Veteran had intermittent serous effusions that limited his ability to use his hearing aids.  Bilateral tubes were placed at that time.

The Veteran was afforded a VA audio examination in January 2009.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
70
70
70
85
LEFT
55
60
80
90

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 84 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 74 for the right ear and 71 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III under Table VI and a VI under Table VIa for the right ear and a III for the left ear under Table VI and a VI under Table VIa.  Such a degree of hearing loss warrants a 30 percent rating under Table VII.

The Veteran was afforded a VA ENT examination in February 2009.  The Veteran reported developing recurrent chronic otitis media in childhood and having undergone several myringoplasties in both ears both prior and subsequent to service.  He had experienced ear drainage during this entire time, but had not gotten the problem treated.  Examination showed tubes in place in both ears, with well healed surgical scars.  The examiner concluded that there was clear and unmistakable evidence that otitis media pre-existed service and was not permanently worsened during or as a result of service.

A February 2009 VA neurological examination included a diagnosis of chronic daily headaches of unknown etiology.  

The Veteran's February 2009 application for TDIU indicated that he had not worked since July 2007.  An April 2009 statement included the Veteran's contention that he stopped working because he could not hear the phone ring and that when supervisors and other employees would give him verbal instructions the Veteran did not do what was requested.  He would have to ask repeatedly for instructions and his final rating from his supervisor was the worst the Veteran had received in his 15 years working there.  So he quit the job and sought help.  During subsequent job interviews he had to ask the interviewer to repeat questions on multiple occasions, which made it difficult to obtain a job.  In addition, he had massive headaches that would last for hours and tinnitus that would last for over 5 hours per day.  

The Veteran reported losing his right ear hearing aid in April 2009, but that it was replaced.  The incident occurred when the Veteran took out the hearing aid to replace the battery, but did not have a replacement battery available and that the hearing aid was lost at some time following its removal.  In September 2009, the Veteran complained of no significant improvement of hearing with the mastoidectomies and tube placement in January 2009 and had subsequently developed chronic drainage and intermittent pain in the right ear.  On examination, the right tube was partially extruded and there was moisture present.  

In his August 2009 notice of disagreement, the Veteran indicated that his hearing was worse than currently rated and that his otitis media had pre-existed service, worsened during service, and continued to worsen after service.

In a January 2010 vocational assessment, the Veteran reported that he had last worked about 3 years previously, when he had been in an office setting.  Due to his inability to hear the phone ring he was not able to maintain employment.  Total, he had about 15 years of administrative and clerical experience and also had worked as a frybread vendor for multiple years, as a policeman on a Native American reservation for 5 years, and in counseling.  

In February 2010, the Veteran reported problems using the telephone, even with his hearing aids.  He also indicated that his doctor had told him to not use his right ear hearing aid until an infection had resolved.

In March 2010, the Veteran indicated that he had stopped using his left hearing aid due to drainage, although there was no drainage noted on examination.  Audiogram results were as listed below:


HERTZ

1000
2000
3000
4000
RIGHT
75
70
75
85
LEFT
60
70
95
100

Speech audiometry revealed speech recognition ability was 88 percent in the right ear and 92 percent in the left ear.  (Although the treatment provider did not specifically note the word list utilized, as this was a VA audiologist the Board will presume that she used the Maryland CNC list.)  The average of the pure tones between 1000-4000 Hz was 76 for the right ear and 81 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III under Table VI and a VI under Table VIa for the right ear and a II under Table VI and a VII under Table VIa for the left ear.  Such a degree of hearing loss warrants a 30 percent rating under Table VII.

A March 2010 letter from the State of Alaska Department of Labor and Workforce Development indicated that the Veteran was considered to be "Priority 1 - Most Significantly Disabled" based on his hearing problems, learning disabilities, and heart problems.

The Veteran was afforded a VA audiological examination in April 2010.  The Veteran reported great difficulty understanding everything with or without his hearing aids.  He felt his hearing had been getting progressively worse in the past 3 years.  He had experienced chronic ear infections since childhood and had most recently had tubes inserted in the ears 2 years previously.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
70
65
65
70
LEFT
60
60
80
80

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 86 percent in the right ear and 76 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 68 for the right ear and 70 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III under Table VI and a V under Table VIa for the right ear and a IV for the left ear under Table VI and a VI under Table VIa.  Such a degree of hearing loss warrants a 20 percent rating under Table VII.

In a July 2010 statement, the Veteran indicated that he had not been wearing at least one, if not both, of his hearing aids for over a year, while waiting for ear infections to resolve.  He had been instructed to stop wearing the hearing aids by his doctor.  The Veteran also had massive headaches all day, every day.

In March 2011, the Veteran was noted to have an associate's degree in accounting and some computer training.  He had worked as an administrative assistant for the state, but had left that employment 3 years previously.  Currently, he worked selling fry bread.  

A handwritten and signed April 2011 letter from a VA physician stated that the Veteran had "bilateral chronic ear infections that have prevented him from wearing hearing aids for [the] past two years."  He was being treated for the problem, but remained unable to wear hearing aids until the infections were controlled.  An unsigned and typed April 2011 letter from the otolaryngology department stated, "Even with continued regular care of his ears he will have significant difficulty in wearing hearing aids because of recurrent infections for an indefinite period of time.  This problem is caused by a long history of infections and persistent eustachian tube dysfunction that cannot be corrected medically or surgically."

During an April 2011 private treatment visit, the Veteran also reported that his VA treatment providers had advised him 3 years previously not to wear his hearing aids until his ear drainage had stopped.  

A May 2011 letter from the Veteran's attorney in his SSA benefits claim contended that the Veteran was unable to work in any field, due to his limitation to simple slow-paced sedentary activities due to his nonservice-connected heart problems, as well as his general inability to hear or understand directions.

During his July 2011 Board hearing, the Veteran testified that he was advised to resign because he was unable to hear the instructions that were given to him.  He had not worn his hearing aids for about 3 years.  That said, he stated that his hearing had not been better with the hearing aids and "I couldn't hear even if I had the volume way up."  

Later in July 2011, the Veteran had a bilateral myringotomy and tube placement.  

In an October 2011 statement, however, the Veteran indicated that he still was not able to wear hearing aids (and had not since 2007) until his ears stopped draining, as instructed by his physician.  He felt that his hearing acuity was worsening by the day and he was getting "massive" daily headaches and had constant ringing in the ears.

On December 14, 2011, the Veteran indicated that since 2003 he had chronic ear pain and drainage with blood.  He had a hearing aid for the left ear that he had been advised not to wear due to the drainage.  Audiogram results from that date were as listed below:


HERTZ

1000
2000
3000
4000
RIGHT
80
80
90
100
LEFT
70
65
105
110

The average of the pure tones between 1000-4000 Hz was 87.50 for the right ear and 87.50 for the left.  Speech audiometry revealed speech recognition ability was 68 percent in the right ear and 56 percent in the left ear, using the Campbell's list M/N.  This speech discrimination test was not performed using the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, Table VI cannot be used to grant an increased rating.  That said, Table VIa does not require speech recognition testing and, as the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, Table VIa was considered.  38 C.F.R. § 4.86(a).  Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII under Table VIa for the right ear and VIII under Table VIa for the left ear.  Such a degree of hearing loss warrants a 50 percent rating under Table VII.

The Veteran underwent a VA examination in January 2012 for the otitis media claim.  The diagnosis was chronic suppurative otitis media.  There was noted active suppuration, swelling, and hearing impairment and/or tinnitus.  The otitis media required frequent and prolonged treatment, but not continuous medication.  On examination, the external ear was normal, but there was a small amount of fluid in the ear canal bilaterally.  Both tympanic membranes were scarred, with tubes in place.  Romberg testing was abnormal or positive for unsteadiness.  The examiner opined that it was less likely than not that the otitis media was due to or the result of the Veteran's service-connected disabilities.  The rationale was that the otitis media had existed since childhood and he had his first surgery in 1957.  On enlistment, a history of chronic otitis media was noted and he had already undergone 3 surgeries for the problems.  In addition, the notes indicated that the Veteran had hearing loss from childhood.  The examiner concluded that the Veteran's current situation was simply a continuation of a lifelong condition.  

A January 2012 VA headache examination report included a diagnosis of tension headaches.  The Veteran indicated that his headaches lasted all day and that sometimes he needed to massage his temples for relief.  He was on no medication for the headaches.  The pain was constant and on both sides of the head.  The examiner noted prostrating non-migraines that occurred more frequently than once a month.  The headaches impacted his ability to work in that they made him angry during the headaches.

On February 17, 2012, the Veteran was seen at VA for an audiology consultation.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:



HERTZ

1000
2000
3000
4000
RIGHT
85
85
85
100
LEFT
65
75
100
105

Speech audiometry revealed speech recognition ability on the W-22 word list of 72 percent in the right ear and 76 percent in the left ear.  (The Board notes that in the September 2012 rating decision the RO listed the right ear percentage as 86 percent and that the testing was done using the Maryland CNC list.)  The average of the pure tones between 1000-4000 Hz was 89 for the right ear and 86 for the left.  This speech discrimination test was not performed using the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85, although the RO mistakenly indicated that the Maryland CNC list was used.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, Table VI cannot be used to grant an increased rating.  That said, Table VIa does not require speech recognition testing and, as the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, Table VIa was considered.  38 C.F.R. § 4.86(a).  Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII under Table VIa for the right ear and VIII under Table VIa for the left ear.  Such a degree of hearing loss warrants a 50 percent rating under Table VII.  (This is the current effective date for the Veteran's 50 percent disability rating for his bilateral hearing loss disability.)

In an October 2013 statement, the Veteran reiterated that he had been advised by a VA physician in 2009 not to wear his hearing aids due to bilateral ear drainage and that he had not worn either hearing aid since that time.  

A June 2015 VA medical opinion report concluded that the Veteran's recurrent otitis media that pre-existed his service was not aggravated by his service.  The rationale was that there was no information presented in VBMS to suggest that there was aggravation in service.  The physician referred to the service treatment record stating that the otitis media began in childhood, with the first surgery at age 11.  In addition, the physician referred to the Veteran's statements during a January 2014 ENT examination where he stated that his problems with otitis media were lifelong.  Moreover, the physician concluded that the recurrent otitis media was not aggravated by the Veteran's service-connected hearing loss or the use of hearing aids.  Otitis media was an infection behind the ear drum and would not be influenced by the hearing aid sitting in the ear canal.

The Veteran was afforded a VA audiological examination in August 2015.  The Veteran reported that his hearing loss impacted ordinary conditions of daily life, including his ability to work, due to difficulty hearing in any normal listening environment and even in the best listening situation speech was not clear.  He also was unable to communicate in background noise or understand a person who was not facing him or close to him.  As he often had drainage from the ears, he was not able to use his current hearing aids.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
80
75
75
90
LEFT
80
75
90
100

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 86 percent in the right ear and 62 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 80 for the right ear and 86 for the left.  As the Veteran had pure tone thresholds of 55 decibels or more at each frequency from 1000 to 4000 Hertz, both Table VI and Table VIa were considered.  38 C.F.R. § 4.86(a).  Using Table VI and Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III under Table VI and a VII under Table VIa for the right ear and a VIII under Table VI and a VIII under Table VIa for the left ear.  Such a degree of hearing loss warrants a 50 percent rating under Table VII.

A March 2016 determination by the Acting Director, Compensation Service concluded that an increased rating for the Veteran's hearing loss disability was not warranted on an extraschedular basis.  The rationale was that although the Veteran reported that he was unable to wear his hearing aids due to drainage problems in the ears that there was no medical evidence indicating that such a course was recommended by his ENT physician or that it was a persistent / permanent problem.  In addition, VA examination demonstrated that his hearing was essentially stable and that hearing aids would permit the Veteran to be employed in situations not requiring telephone use or communications in less than optimal noise-free environments.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that he has bilateral chronic otitis media and associated problems that were permanently aggravated by his military service.  In the alternative, he has argued that the disability was permanently aggravated as a result of wearing hearing aids for his service-connected bilateral hearing loss disability.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  As pre-existing chronic right otitis media and left ear problems resulting in scarring of the tympanic membrane were noted on examination for entrance into service in January 1970, the presumption of soundness at entrance into service does not apply.  See id.

Where a pre-existing disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board concludes that the preponderance of the evidence demonstrates that there was no increase in severity during service of the Veteran's pre-existing chronic right ear otitis media and left ear tympanic membrane scarring.  
In reaching that conclusion, the Board finds the June 2015 VA medical opinion of significant probative value.  The reviewing physician (who had conducted the January 2012 VA examination) concluded that the otitis media was not aggravated by the Veteran's service.  The rationale was that there was no information in the file to suggest an aggravation of the disability and that the service treatment records noted that chronic otitis media began in childhood, with the first surgeries at age 11.  Moreover, as recently as January 2014, the Veteran stated that his problems with otitis media were lifelong.  

In addition, the Board notes that the February 2009 VA examination report concluded that there was a chronic bilateral ear otitis media disability that pre-existed service and was not permanently aggravated therein.  The February 2009 VA examination report is of limited probative value, however, as it did not include a rationale for the above conclusions.  That said, it certainly is of note in that the conclusions reached support those made by other medical professionals.  The Board also observes that the January 2012 VA examination report concluded that the Veteran's current problems with bilateral otitis media and related problems were "simply a continuation of a lifelong condition."  The rationale was that on enlistment, a history of chronic otitis media was noted and he had already undergone 3 surgeries for the problems.  In addition, the notes indicated that the Veteran had hearing loss from childhood.  Again, while this conclusion does not fully address the issue of aggravation, it supplements the rationale discussed in the June 2015 medical opinion.

The Veteran has not specifically alleged problems with or symptoms of otitis media during service that could evidence aggravation of the disability beyond the natural progression of the disease.  His statements have generally indicated that his problems with chronic ear drainage and pain began after separation from service.  To the extent that his contentions could be construed to allege such problems during service, the Board finds the in-service ear examinations that did not indicate manifestation of otitis media or otherwise find relevant symptoms of otitis media and the post-service medical opinions that otitis media was not aggravated by service to be of greater probative value than any lay reports by the Veteran.  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. §  3.310(b).

The Board finds that the preponderance of the evidence is against finding that the Veteran's otitis media that pre-existed his service was permanently aggravated by any service-connected disability.  During his Board hearing, the Veteran raised the theory that his otitis media was aggravated by the use of hearing aids for his service-connected hearing loss disability.  The June 2015 VA medical opinion specifically considered this theory, but concluded that the otitis media was not aggravated by the hearing loss or the use of hearing aids.  The rationale was that otitis media was an infection behind the ear drum and would not be influenced by the hearing aid sitting in the ear canal.  This opinion was based on review of the Veteran's claims file and medical records, interview of the Veteran, and physical examination.  As a complete rationale consistent with the evidence of record was offered, the Board finds this evidence the most probative of record with respect to any relationship between the service-connected hearing loss (including the use of hearing aids) and the otitis media.

As to the Veteran's reports that he was told not to wear hearing aids by his treating medical professionals, he has indicated that the basis for not wearing the hearing aids was that the drainage from the ear could ruin the hearing aids, rather than that the hearing aids would aggravate the drainage.

The Board has considered the Veteran's representations as to the impact of the use of hearing aids on his otitis media disability, but finds the medical opinions of far greater probative value, given the greater level of training, education, and experience of the medical professionals.

In conclusion, the VA physician in her January 2012 VA examination report and June 2015 medical opinion clearly reviewed the Veteran's medical history and offered a detailed rationale for her June 2015 opinions.  The Board finds these opinions the most probative evidence of record.  No other medical professional has suggested that the Veteran's pre-existing otitis media disability underwent an increase in severity in service or was aggravated by a service-connected disease or injury.  The Veteran's representations of an aggravation either in-service or due to the use of hearing aids is found to be outweighed by the medical evidence of record.  Thus, it is evident that there was no increase in severity of the pre-existing bilateral otitis media in service; and aggravation is not conceded.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, there was not aggravation of the otitis media by the service-connected hearing loss disability, to include the use of hearing aids for that disability.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Schedular Increased Rating

The Veteran alleges that his bilateral hearing loss disability warrants a rating greater than 30 percent prior to February 17, 2012, and greater than 50 percent from February 17, 2012. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition to the private and VA audiograms set forth above, the Board has considered the lay statements provided by the Veteran.  As was indicated above, however, rating a hearing loss disability on a schedular basis involves the mechanical application of rating criteria to the results of specified audiometric studies.  

Here, the evidence indicates that a 50 percent rating is warranted from December 14, 2011, based on audiogram results from that date.  The Board has considered whether an increased rating of 50 percent is applicable for any period prior to December 14, 2011; however, there is no evidence to establish a concrete effective date for such an increase prior to December 14, 2011.  The Board acknowledges that the Veteran's hearing acuity almost certainly did not worsen on that date and that an increased rating likely would be warranted for some period prior to that date.  However, the most recent prior audiogram of record, from April 2010, showed findings representative of a 20 percent disability rating and there is no other lay or medical evidence in the intervening period between that examination and the December 14, 2011, audiogram to conclusively demonstrate worsening to the extent that an increased rating could be assigned.  No records indicate that a rating greater than 50 percent is warranted for any period from December 14, 2011.

As discussed, the prior examinations of record do not establish entitlement to a rating greater than 30 percent prior to December 14, 2011, and the evidence from that date does not establish entitlement to a rating greater than 50 percent.  As such, the Board concludes that further staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.  Considering the results of the VA and private audiograms of record, entitlement to a 50 percent rating is warranted from December 14, 2011, to February 17, 2012, but a rating greater than 30 percent prior to December 14, 2011, and greater than 50 percent from December 14, 2011, is denied.

Extraschedular Increased Rating

In its March 2015 decision, the Board found that the Veteran's schedular evaluation for his bilateral hearing loss disability did not adequately contemplate his hearing loss disability level and symptomatology, particularly in light of the fact that he had been medically advised not to wear his hearing aids due to drainage problems with his ears.  

The Court has set forth a three-step analysis that provides guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate and no referral is required.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service, for completion of the third step, i.e., a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  See 38 C.F.R. § 3.321 (a).  As discussed above, the Veteran's bilateral hearing loss disability is assigned a 30 percent rating prior to December 14, 2011, and a 50 percent rating from that date under 38 C.F.R. §§ 4.85, 4.86.  

Initially, and as discussed above, the Board acknowledges that in March 2016 the Acting Director, Compensation Service, concluded that an increased rating for the Veteran's hearing loss disability was not warranted on an extraschedular basis.  The rationale was that although the Veteran reported that he was unable to wear his hearing aids due to drainage problems in the ears that there was no medical evidence indicating that such a course was recommended by his ENT physician or that it was a persistent / permanent problem.  In addition, VA examination demonstrated that his hearing was essentially stable and that hearing aids would permit the Veteran to be employed in situations not requiring telephone use or communications in less than optimal noise-free environments.

The above notwithstanding, the Board notes that in Kuppamala v. McDonald, 27 Vet. App. 447 (2015) the Court of Appeals for Veterans Claims held that an extraschedular decision by the Director, Compensation Service, is one of fact that is reviewable by the Board on a de novo basis and that the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director.  The Court also held that the standard for assessing an appropriate extraschedular rating, if any, was whether there was "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Id at 453-4.

As discussed above, the Veteran's schedular evaluation does not adequately contemplate his hearing loss disability level and symptomatology, particularly in light of the fact that he had been medically advised not to wear his hearing aids due to drainage problems with his ears.  The Board finds that the March 2016 determination of the Director, Compensation Service, that there is no medical evidence establishing that the Veteran was advised by an ENT physician not to wear his hearing aids due to chronic ear infection and drainage to be inaccurate based on the lay and medical evidence outlined above.  The relevant question, therefore, is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The Board concludes that he does not.  In that regard, the Veteran's hearing loss disability has not resulted in frequent periods of hospitalization.  The primary inquiry is whether the hearing loss disability resulted in marked interference with employment over and above what is contemplated in the schedular rating.  

The Veteran has reported he was forced to retire from his administrative office position because he was unable to understand verbal communications and instructions from his supervisors and co-workers or hear the telephone ringing.  His supervisor was able to accommodate these difficulties to an extent by emailing the Veteran instructions, rather than explaining things verbally; however, he remained unable to adequately perform certain job duties and was in constant fear of termination due to his hearing problems.  During the entire appellate time period the Veteran was unable to wear one or both of his hearing aids due to chronic ear infections and drainage.  The Board acknowledges that prior to the appellate time period there was evidence that the Veteran's hearing acuity improved with the use of one or both hearing aids.  The evidence during the appellate time period, however, does not support such a finding.  Specifically, the Veteran stated during his 2011 Board hearing that his hearing had not been better even with the use of hearing aids and "I couldn't hear even if I had the volume way up."  The audiograms of record, as directed by regulation, considered the Veteran's hearing acuity solely without the use of hearing aids, so they cannot be used to demonstrate an improvement of hearing acuity with the use of hearing aids.  As such, the Board cannot find that the Veteran's inability to use his hearing aids due to chronic ear infections and drainage resulted in marked interference with employment over and above what is contemplated in the schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

As to the general question of whether the Veteran's current schedular ratings for hearing loss disability contemplate interference with employment due to an inability to understand spoken speech or hear the telephone ringing, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

The Veteran's hearing impairment certainly has resulted in significant limitations on employment, due to problems understanding others and hearing the telephone.  However, such a limitation is contemplated in the schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the schedular disability rating itself is recognition that industrial capabilities are impaired).  As the Veteran has reported no difference in hearing acuity with and without his hearing aids, the Board cannot find that the inability to use his hearing aids during the appellate time period has resulted in marked interference with employment or otherwise such an exceptional or unusual disability picture that an extraschedular evaluation is warranted.

Finally, entitlement to TDIU is granted herein for the entire period on appeal.  As such, consideration of an extraschedular rating under § 3.321(b) is moot based on the combined effects of multiple service connected disabilities, as the purpose of this provision has been fulfilled.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  

Because the preponderance of the evidence is against the claim for an extraschedular evaluation for the hearing loss disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for headaches associated with tinnitus, evaluated as 50 percent disabling; a bilateral hearing loss disability, evaluated at 30 percent disabling prior to December 14, 2011, and as 50 percent disabling from that date; and tinnitus, evaluated as 10 percent disabling.  His combined disability rating is 70 percent prior to December 14, 2011, and 80 percent therefrom.  Thus, the Veteran meets the percentage rating standards for TDIU for the entire appellate time period.  38 C.F.R. § 4.16 (a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In this case, the evidence indicates that the Veteran has worked primarily in an office environment, in an administrative capacity.  As discussed, he left employment in 2007.  The Veteran had claimed that he left employment because he could not hear the telephone ringing or understand instructions given by co-workers and supervisors.  The Board notes that the evidence indicates that his employer was able to accommodate these problems to some degree, by providing instructions to the Veteran in writing, rather than verbally.  However, the degree of the Veteran's hearing loss impairment, coupled with his inability to wear his hearing aids, certainly would make any type of verbal communication extremely problematic.   Moreover, the Veteran's service-connected tinnitus causes severe daily headaches that make it difficult for him to function or concentrate for extended periods of time and that he was angry during periods of headaches.  

Thus, for the entire appellate time period the Board finds that the Veteran has been excluded from any work requiring verbal interaction or communication with others, making working with others extremely difficult, particularly as he is unable to use his hearing aids.  There is no indication that the Veteran presently knows or intends to learn sign language.  Certain types of isolated, individual employment or employment involving solely written communication would not be precluded as a result of the Veteran's hearing loss disability, however, his tinnitus and daily severe headaches would make it extremely difficult for the Veteran to function effectively in such an environment.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted from September 25, 2008.


ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to a 50 percent rating for bilateral hearing loss disability is granted from December 14, 2011, to February 17, 2012, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating for hearing loss disability rated as 30 percent disabling prior to December 14, 2011, and as 50 percent disabling from December 14, 2011, is denied.

Entitlement to an extraschedular rating for hearing loss disability is denied.

Entitlement to TDIU is granted from September 25, 2008, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


